DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/10/22 have been fully considered but they are not persuasive.

Regarding claim 1,
 	Applicant argues The scheduling grant of Nam, however, does not inform a terminal of the length of each sequence. Paragraph [0089] of Nam, upon which the Office Action also relies to allegedly teach the scheduling grant, merely provides that “where nDMRs(1) is a broadcasted value, NDMRS(2) is included in the uplink scheduling assignment and nPRS is given by the pseudo-random sequence c(i) defined in section 7.2 in "3GPP TS 36211 V8.3.0, '3 rd Generation Partnership Project”. Thus, paragraph [0089] of Nam fails to teach or suggest that an uplink scheduling grant provides any information relating to locations of subcarriers, let alone first and last subcarriers of any contiguous subcarriers. Because Nam is silent on whether the uplink scheduling assignment ever contains any information relating to first and last subcarriers of any contiguous subcarriers, a person skilled in the art would not have been motivated to include the first and last subcarrier location information, allegedly taught by Kim, in the uplink scheduling assignment.
 	However the examiner disagrees due to the fact that the examiner relies on the combination of Nam in view of Kim to teach the first and last subcarriers. Furthermore Nam is not silent in teaching a subcarrier assignment. Nam states:

[0106] An input to the modulation mapper 710 receives the scrambled block of bits. The transmitter 700 is operable to perform modulation of the scrambled bits. The modulation mapper 710 modulates the block of scrambled bits. Modulation mapper 710 generates a block of symbols d(lMsc+i), where l=0, . . . ,MSC-FDMA-1, i=0, . . . ,Msc-1, MSC-FDMA is the number of SC-FDMA symbols in a time slot devoted to data transmission and Msc is the number of subcarriers that a UE (e.g., SS 116) is assigned for the transmission of the symbol block. Msc is a multiple of four (4). The total number of symbols within the symbol block, Msymb, is the product of the number of SC-FDMA symbols and the number of subcarriers, or MscMSC-FDMA. The relation among these three numbers is illustrated in FIG. 8.

[0125] In some embodiments, the layer mapper 725 utilizes an even-odd split method to map the paired sets 1205, 1210. The layer mapper 725 maps the even positions in the left side of each pair 1305, 1310 (e.g., even-th element from the bottom of the paired set 1205, 1210) to layer "0" 1330. The layer mapper 725 maps the odd positions in the left side of each pair 1305, 1310 (e.g., odd-th element from the bottom of the paired set 1205, 1210) to layer "1" 1340. For example, the layer mapper 725 maps elements p.sub.n.sup.(0)(k), k=0,2, . . . ,M.sub.sc-2, n=0, . . . ,M.sub.pairs-1 to layer "0" 1330. The layer mapper 725 maps elements p.sub.n.sup.(0)(k), k=1,3, . . . ,M.sub.sc-1, n=0, . . . ,M.sub.pairs-1 to layer "1" 1340. The layer mapper 725 maps elements p.sub.n.sup.(1)(k), k=0,2, . . . ,M.sub.sc-2, n=0, . . . ,M.sub.pairs-1 to layer "2" 1350. Then, the layer mapper 725 maps elements p.sub.n.sup.(0)(k), k=1,3, . . . ,M.sub.sc-1, n=0, . . . ,M.sub.pairs-1 to layer "3" 1360. Furthermore, in each layer, the mapping is in increasing order of the subcarrier index k, and then pair index n as defined by Equations 24, 25 and 26:

[0176] Then, two reference sequences are constructed with the two DM-RS CS indices, n.sub.DMRS,0.sup.(2) and n.sub.DMRS,1.sup.(2) where the length of each sequence is equal to half the number of the assigned subcarriers, or M.sub.sc/2. Applying Equation 12 with n.sub.DMRS,0.sup.(2) and n.sub.DMRS,1.sup.(2), the two CSs are obtained: .alpha..sub.0 and .alpha..sub.1. Then, the two reference sequences are defined by Equations 63 and 64:


	In the at least above, Nam teaches using assigning subcarriers to the user equipment (e.g. SS 116). Although Nam does not explicitly state sending a subcarrier index, Nam does use a subcarrier index for mapping the sequences. Furthermore a length is determined for mapping the sequences. One of ordinary skill in the art would be able to use a subcarrier index and a length to determine the last subcarrier. Nam does not explicitly mention sending a last subcarrier, hence secondary reference Kim was brought in to teach an index for the last subcarrier.
 	Kim states: 	[0160] Individual elements of Equation 1 indicate the sub-carrier index contained in a single OFDM symbol. The index of 0 is allocated to a first sub-carrier, other indexes which sequentially increase by a predetermined value of 1, such that an index of (T-1) is allocated to the last sub-carrier (i.e., a T-th sub-carrier). In this case, a cell-specified sequence (S) may be denoted by {s0, s1, . . . , sM}. Individual elements of the cell-specified sequence (S) may be denoted by si(0.ltoreq.i.ltoreq.M). In this case, M is the number of OFDM symbols contained in a single scheduling unit, and is indicative of broadcast information within a cell. M is not equal to Tx information contained in control information.
 	It would have been obvious to one of ordinary skill in the art to combine the subcarrier assignment taught by Nam with the index of the first subcarrier and the index of the last subcarrier as taught by Kim to relay a starting position in the scheduling information so that the user equipment can transmit within the allotted resources.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 8-10, 12, 14-16, 18, 20-22, 24-25, 27-28, 31, 33-34, 37, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam (Pub no 20100067512) in view of Kim (Pub No 20100278106).

Regarding claim 1 and 10 and 16 and 22 and 28 and 34, 
 	Nam teaches a communication method, comprising:
 	transmitting, by an eNode-B (eNB), scheduling information, the scheduling information comprising a first location of a first set of contiguous subcarriers and a second set of contiguous subcarriers wherein the first set of contiguous subcarriers are not adjacent to the second set of contiguous subcarriers (interpreted as In one embodiment, (denoted by DM-RS Indication A), the base station 102 explicitly informs CSs to a scheduled SS 116 by sending different DM-RS CS indices, n.sub.DMRS,0.sup.(2) and n.sub.DMRS,1.sup.(2), to SS 116 with a scheduling grant (or downlink control information (DCI) format "0" in GPP LTE 36.212), see para [0089]) and wherein the first location information identifies a first subcarrier (interpreted as length of each sequence is equal to the number of the assigned subcarriers, see Nam para [0187]). Also see subcarrier index, Nam para [0195]);
 	receiving, by the eNB, a demodulation reference signal (DM-RS) sequence using the first set of contiguous subcarriers and the second set of contiguous subcarriers within a first symbol (interpreted as In one embodiment, for an antenna port, the reference signal sequence is mapped onto a quarter of the frequency resources in the increasing order of subcarrier index, then slot index. For example, the reference signal sequences for antenna ports, see para [0209]); and
 	receiving, by the eNB, user data using the first set of contiguous subcarriers and the second set of contiguous subcarriers within a second symbol (interpreted as symbol for UL data in contiguous subcarriers, see fig. 3D. Also see antenna ports (a) fig. 21);;
 	wherein:
 	the DM-RS sequence consists of a first set of elements and a second set of elements, the first set of contiguous subcarriers within the first symbol is used to receive the first set of elements, and the second set of contiguous subcarriers within the first symbol is used to receive the second set of elements (interpreted as one or more of base stations 101-103 and/or one or more of subscriber stations 111-116 comprises a receiver that is operable to decode a plurality of data streams received as a combined data stream from a plurality of transmit antennas, see para [0119]).
 	However Nam does not teach a first subcarrier and last subcarrier of the first set of contiguous subcarriers.
 	Kim teaches a first subcarrier and last subcarrier of the first set of contiguous subcarriers (interpreted as index of 0 is allocated to a first sub-carrier, other indexes which sequentially increase by a predetermined value of 1, such that an index of (T-1) is allocated to the last sub-carrier (i.e., a T-th sub-carrier see Kim para [0160]).
 	It would have been obvious to one of ordinary skill in the art to combine the subcarriers index information as taught by Nam with the index of first and last subcarrier as taught by Kim since it would have been a simple substitution providing expected results of specifically indicating a starting and ending allocation information rather than a starting and length.

Regarding claim 6 and 12 and 18 and 24 and 30 and 36, 
 	Nam in view of Kim teaches the method of claim 5, wherein the second location information identifies a first subcarrier and a last subcarrier of the second set of contiguous subcarriers (interpreted as index of 0 is allocated to a first sub-carrier, other indexes which sequentially increase by a predetermined value of 1, such that an index of (T-1) is allocated to the last sub-carrier (i.e., a T-th sub-carrier see Kim para [0160]).
	It would have been obvious to one of ordinary skill in the art to combine the subcarriers index information as taught by Nam with the index of first and last subcarrier as taught by Kim since it would have been a simple substitution providing expected results of indicating allocation information.

Regarding claim 8 and 14 and 20 and 26 and 32 and 38, 
 	Nam in view of Kim teaches the method of claim 1, The method of claim 1, wherein a first number of the first set of contiguous subcarriers is M (being a positive integer) (interpreted as The sequence r.sub.p() shall be multiplied with the amplitude scaling factor .beta. and mapped in sequence starting with r.sub.p(0) to the set of physical resources for antenna port p assigned for DM-RS transmission. The mapping to resource elements in the subframe is in increasing order of first the subcarrier index, then the slot number, see Name para [0203]) and a second number of the second set of contiguous subcarriers is N (being a positive integer), each of the M contiguous subcarriers of the first symbol comprises one of M elements (0.....M-1) of the DM-RS sequence sequentially and each of the N contiguous subcarriers of the second symbol comprises one of N elements (M.....M+N-1) of the DM-RS sequence sequentially (interpreted as Construction of reference signal sequences for antenna ports: the four reference signal sequences are used to construct four DM-RS sequences for the four physical antenna ports. For example, the DM-RS sequence for antenna port p is denoted by r.sub.p() for p=0,1,2,3, see Nam para [0201])

Regarding claim 9 and 15 and 21 and 27 and 33 and 39, 
 	Nam in view of Kim teaches the method of claim 1, wherein M and N are determined based on the scheduling information (interpreted as In one embodiment, (denoted by DM-RS Indication A), the base station 102 explicitly informs CSs to a scheduled SS 116 by sending different DM-RS CS indices, n.sub.DMRS,0.sup.(2) and n.sub.DMRS,1.sup.(2), to SS 116 with a scheduling grant (or downlink control information (DCI) format "0" in GPP LTE 36.212), see para [0089]).


Claims 7, 13, 19, 25, 31, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam (Pub no 20100067512) as applied to claim 1 above, and further in view of Kim (Pub No 20100278106) and Dabak (Pub No 20080267137).

Regarding claim 7 and 13 and 19 and 25 and 31 and 37, 
 	Nam in view of Kim teaches the method of claim 5, wherein when a length of the DM-RS sequence is equal to or greater than a length corresponding to three resource blocks (RBs), the first sequence is generated from an extended Zadoff-Chu (ZC) sequence, and when the length of the DM-RS sequence shorter than the length corresponding to three resource blocks (RBs), DM-RS first sequence is generated using a computer-generated (CG)-constant amplitude zero autocorrelation (CAZAC) sequence.
 	Dabak teaches wherein when a length of the first sequence is equal to or greater than a length corresponding to three resource blocks (RBs), the first sequence is generated from an extended Zadoff-Chu (ZC) sequence, and when the length of the first sequence shorter than the length corresponding to three resource blocks (RBs), the first sequence is generated using a computer-generated (CG)-constant amplitude zero autocorrelation (CAZAC) sequence (interpreted as reference signal unit 156 is configured to provide a randomly-generated constant amplitude zero autocorrelation (random-CAZAC) sequence for an uplink reference signal corresponding to a one resource block allocation of the user equipment.  Additionally, the random-CAZAC sequence may be extended to correspond to a two resource block allocation of the user equipment.  The Zadoff-Chu sequence unit 156 is configured to generate the uplink reference signal corresponding to a three or more resource block allocation for the user equipment.  The transmit unit 158 is configured to transmit the uplink reference signal, see para [0054]).
	It would have obvious to one of ordinary skill in the art to combine the sequence taught by Nam with the CAZAC sequence taught by Dabak since it would have been a simple substitution producing expected results of using CAZAC for orthogonality to prevent interference.

Claims 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam (Pub No 20100067512) as applied to claim 1 above, and further in view of Kim (Pub No 20100278106) and Tsai (Pub No 20070264955).

Regarding claim 40,
 	Nam in view of Kim teaches the apparatus of claim 22, however does not teach wherein the apparatus is a smart phone equipped with a keyboard.
 	Tsai teaches wherein the apparatus is a smart phone equipped with a keyboard. (interpreted as For example, the subscriber stations 140, 142 and 144 may include wireless electronic devices such as a desktop computer, a laptop computer, a handheld computer, a tablet computer, a cellular telephone, a pager, an audio and/or video player (e.g., an MP3 player or a DVD player), a gaming device, a video camera, a digital camera, a navigation device (e.g., a global positioning satellite (GPS) device), a wireless peripheral (e.g., a printer, a scanner, a headset, a keyboard, a mouse, etc.), a medical device (e.g., a heart rate monitor, a blood pressure monitor, etc.), and/or other suitable fixed, portable, or mobile electronic devices, see para [0016]).
 	It would have been obvious to one of ordinary skill in the art to combine the subscriber station taught by Nam with the subscriber station taught by Tsai since it is known in the art of communications for devies to be equipped with keyboards.

Regarding claim 41,
 	Nam in view of Kim teaches the apparatus of claim 22, however does not teach further comprising:
 	a camera module operably coupled to the memory and the processor, wherein the camera module is configured to capture digital images.
	Tsai teaches further comprising:
 	a camera module operably coupled to the memory and the processor, wherein the camera module is configured to capture digital images.
 (interpreted as For example, the subscriber stations 140, 142 and 144 may include wireless electronic devices such as a desktop computer, a laptop computer, a handheld computer, a tablet computer, a cellular telephone, a pager, an audio and/or video player (e.g., an MP3 player or a DVD player), a gaming device, a video camera, a digital camera, a navigation device (e.g., a global positioning satellite (GPS) device), a wireless peripheral (e.g., a printer, a scanner, a headset, a keyboard, a mouse, etc.), a medical device (e.g., a heart rate monitor, a blood pressure monitor, etc.), and/or other suitable fixed, portable, or mobile electronic devices, see para [0016]).
 	It would have been obvious to one of ordinary skill in the art to combine the subscriber station taught by Nam with the subscriber station taught by Tsai since it is known in the art of communications for devices to be equipped with cameras.


Regarding claim 42,
 	Nam in view of Kim teaches the apparatus of claim 22, however does not teach wherein the apparatus comprises a gaming device having a wireless communication functionality.
 	Tsai teaches wherein the apparatus comprises a gaming device having a wireless communication functionality (interpreted as For example, the subscriber stations 140, 142 and 144 may include wireless electronic devices such as a desktop computer, a laptop computer, a handheld computer, a tablet computer, a cellular telephone, a pager, an audio and/or video player (e.g., an MP3 player or a DVD player), a gaming device, a video camera, a digital camera, a navigation device (e.g., a global positioning satellite (GPS) device), a wireless peripheral (e.g., a printer, a scanner, a headset, a keyboard, a mouse, etc.), a medical device (e.g., a heart rate monitor, a blood pressure monitor, etc.), and/or other suitable fixed, portable, or mobile electronic devices, see para [0016]).
 	It would have been obvious to one of ordinary skill in the art to combine the subscriber station taught by Nam with the subscriber station taught by Tsai since it is known in the art of communications for devices to be gaming devices.

Regarding claim 43,
 	Nam in view of Kim teaches the apparatus of claim 22, however does not teach further comprising a storage device, wherein the storage device is configured to store a plurality of musical songs for playing by the apparatus.
	Tsai teaches further comprising a storage device, wherein the storage device is configured to store a plurality of musical songs for playing by the apparatus. (interpreted as For example, the subscriber stations 140, 142 and 144 may include wireless electronic devices such as a desktop computer, a laptop computer, a handheld computer, a tablet computer, a cellular telephone, a pager, an audio and/or video player (e.g., an MP3 player or a DVD player), a gaming device, a video camera, a digital camera, a navigation device (e.g., a global positioning satellite (GPS) device), a wireless peripheral (e.g., a printer, a scanner, a headset, a keyboard, a mouse, etc.), a medical device (e.g., a heart rate monitor, a blood pressure monitor, etc.), and/or other suitable fixed, portable, or mobile electronic devices, see para [0016]).
 	It would have been obvious to one of ordinary skill in the art to combine the subscriber station taught by Nam with the subscriber station taught by Tsai since it is known in the art of communications for devices to contain music songs.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/
Examiner, Art Unit 2461

/JASON E MATTIS/Primary Examiner, Art Unit 2461